Citation Nr: 0015629	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-02 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Marjory E. Aldrich, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) arising from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  That rating decision determined that 
new and material evidence had not been provided to reopen a 
claim for service connection for a left hip disorder.  The 
veteran appealed that rating decision.  During the course of 
appeal, an April 1999 supplemental statement of the case 
shows that at that time, the RO made a determination to 
reopen the service connection claim, which the RO denied on 
the basis that the claim was not well grounded.


FINDING OF FACT

The claim of entitlement to service connection for a left hip 
disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for service connection for a left hip disorder, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a left hip disorder that is 
related to service.  He maintains that his left hip disorder 
began during service.  He asserts that during basic training 
he began to experience left hip pain, for which he was 
hospitalized and received a medical discharge.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establish that the disorder was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) (1999) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well-grounded." 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In this case, the Board finds that the claim for service 
connection for a left hip disorder is not well-grounded.  As 
discussed below, there is no competent medical evidence of 
record that provides a nexus between any left hip disorder 
and the veteran's period of active service or any incident 
therein. 

The service medical records pertaining to this claim consists 
of a few records showing that the veteran was admitted to the 
U.S. Army Hospital at Fort Hood in June 1953.  These records 
do not contain medical evidence of treatment.

The record indicates that efforts in September 1979 by the 
National Personnel Records Center (NPRC) to locate the 
veteran's service medical records were unsuccessful.  Service 
medical records are unavailable and are presumed destroyed in 
a 1973 fire at the NPRC.  In February 1998, the National 
Archives and Records Administration reported that 
reconstructed records contained copies of morning reports, 
which showed that the veteran was hospitalized from June to 
July 1953.  The reconstructed records were noted to contain 
no medical information.  In March 1999, the NPRC conducted an 
additional search for medical records.  The report of that 
search noted that no medical information was found.

In a case where medical records are presumed destroyed, the 
Board has a heightened duty to explain its findings and 
conclusions of law, and to consider carefully the benefit-of-
the-doubt rule.  Milostan v. Brown, 4 Vet. App. 250, 252 
(1993); citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991); and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, this heightened duty of review "does not lower the 
legal standard for proving a claim for service connection."  
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Rather, the 
Board's obligation to discuss and evaluate evidence is 
heightened.  Id.

Additionally, the Court has further held that "[n]owhere do 
VA regulations provide that a veteran must establish service 
connection through medical records alone."  Stozek v. Brown, 
4 Vet. App. 457, 461 (1993), quoting Cartright v. Derwinski, 
2 Vet. App. 24, 25-26 (1991).

The record since service contains private and VA medical 
records of treatment and examination, statements from the 
veteran, and statements from the veteran's wife, who is a 
registered nurse.  The Board has reviewed the record since 
service. However, as discussed below, there is no medical 
opinion or other competent evidence to relate any present 
left hip disorder to service.  After service, there is no 
medical evidence of any left hip disorder until May 1979.  In 
a May 1979 statement from a Dr. Bloedel, he noted reported 
complaints of pain in the left hip and knee, and that X-ray 
examination revealed arthritic changes.

Private clinical treatment notes from December 1985 and 
thereafter show treatment for left hip complaints, and 
impressions including degenerative arthritis of the left hip.  
The veteran was seen in December 1985 for complaints of a 
long-standing left hip problem, with increasing pain and 
stiffness in that hip.  The clinical note at that time 
indicated that the past history revealed that in 1946, at 
about age 13, the veteran apparently developed blood 
poisoning that settled in the left hip.  He was treated with 
Penicillin and no surgery was done.  Since that time, he had 
had pain and stiffness in his hip, which lately had become 
increasingly severe.  The clinical note indicated that X-ray 
examination of the left hip revealed considerable changes and 
sclerosis in the weight bearing dome area.  

Private medical records in January and February 1988 show 
that the veteran had a total hip replacement in January 1988, 
and treatment of degenerative arthritis of the left hip.  
Clinical notes in February 1988 subsequent to surgery 
indicate that there was left leg lengthening of 1.5 inches 
compared to the right leg.  

In a June 1997 statement, Richard M. Gebhart, M.D., related 
that he first met and examined the veteran in June 1997.  
During that examination, the veteran reported complaints of 
chronic low back pain and chronic pain in the hips, 
especially the left; and difficulty walking.  The veteran 
reported a history of left hip pain that began while in 
service during boot camp.  After examination, the assessment 
included the opinion that the examiner suspected significant 
degenerative arthritis of the joints.  The examiner noted 
that the veteran certainly was physically deconditioned and 
had a history of chronic pain in the back and left hip.

The claims file contains five copies of a lay statement 
received in June 1998.  Each copy was signed by a different 
individual who attested that during a funeral in May 1953, 
they witnessed the veteran walk with a limp on the left side.  
Another lay statement received in June 1998 from the 
veteran's brother attested that the veteran  had been in 
perfect health before service, but walked with a limp and 
complained of pain in the left hip during a funeral in 1953.

In a June 1998 statement, the veteran attested that at about 
one month into basic training, he began to experience severe 
pain in the left hip.  He reported that the pain started in 
boot camp and was exacerbated by carrying heavy packs, 
marching and doing maneuvers.  He was hospitalized in June 
1953 at Fort Hood, where he was placed in traction for the 
left hip for about ten days.  He declined surgery suggested 
by physicians there.  He was then medically discharged.  He 
described post-service symptomatology and difficulties.       

In an April 1999 statement, Curtis L. Cich, D.C., indicated 
that he first treated the veteran in September 1998, for 
complaints of severe low back pain; and low back and hip pain 
and soreness with walking and standing.  The statement noted 
a history that the hip problem stemmed back to 1953, when the 
veteran experienced difficulty with marching during Army 
basic training.  After declining surgery, the veteran was 
given a medical discharge.  Thereafter the condition 
continued to deteriorate and the veteran presently was fully 
disabled.  After examination, the report contains diagnoses 
pertaining to the lumbosacral spine and low back pain.

The veteran's wife, who is a registered nurse, provided a 
statement in June 1999.  She reported on an interview of the 
veteran and resulting medical history.  She noted that she 
knew the veteran prior to his service, and did not observe 
any limp during that time.  She next saw him in 1974.  The 
statement related the veteran's reported history of treatment 
during service and subsequent post-service symptomatology.  
The statement concluded with an assessment indicating that 
the veteran had always leaned on something, bending his left 
leg slightly so as not to bear weight on it, or he would sit.  
It was indicated in the statement that the veteran did not 
discuss his hip pain with her. 

Although the veteran is shown to have a present arthritis 
disorder involving his left hip, there is no medical evidence 
of this until many years after service, well beyond the 
regulatory presumptive one-year period applicable to 
arthritis.  Moreover, none of the records provide a competent 
medical opinion or other evidence relating any left hip 
arthritis or other left hip disorder to service.  Therefore, 
the veteran's claim of service connection is not plausible 
and thus not well grounded.  

There are statements from a chiropractor, Dr. Chich, and from 
the veteran's wife who is a registered nurse, which assert a 
relationship between the veteran's left hip disorder and 
service.  However, Dr. Chich's statement that the veteran's 
hip problem stems back to service was based solely on the 
reported history given by the veteran, and is inconsistent 
with the medical record that does not show evidence of a 
chronic hip disorder prior to 1979.  While the veteran's wife 
asserted in her statement that the veteran did not limp prior 
to service, her statement merely records a history as related 
by the veteran for the period of service to at least 1974.  
Further while her assessment notes symptoms related to the 
left hip, there is no indication that she has medically 
treated or examined the veteran, or based any nexus opinion 
on medical knowledge.  A medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence to 
relate a disorder to service or service-connected disability.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion that 
relies on history as related by the veteran is no more 
probative than the facts alleged by the veteran).  Therefore, 
these opinions do not supply competent nexus evidence 
relating the claimed left hip disorder to service.  

Thus the veteran has submitted no medical or other competent 
evidence to relate any current left hip disorder to service.  
The veteran has presented lay statements attesting that the 
veteran was limping during a funeral in May 1953; and one lay 
statement that the veteran had been in perfect health before 
service, but walked with a limp and complained of pain in the 
left hip during the funeral in 1953.  The veteran and other 
laypersons are certainly capable of providing evidence of 
symptomatology, such as whether the veteran limped.  However, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..." Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  When, as in this case, the issue 
involves a question of medical diagnosis or causation, 
medical or otherwise competent evidence is required to make 
the claim well-grounded.  Grottveit v. Brown, at p. 93.  Lay 
statements concerning questions of medical diagnosis and 
causation are not sufficient to establish a well-grounded 
claim as they do not represent competent medical evidence.  
Espiritu, 2 Vet. App 492 (1992).

Under these circumstances, the Board finds that the veteran 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102 (1999); Epps, 126 F.3d at 1468.  
Therefore, the benefit sought on appeal is denied, the duty 
to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Morton v. West, 12 Vet. 
App. 477 (1999); Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of a 
current disorder, which is related by a medical opinion 
linking any current findings with the veteran's military 
service would be helpful in establishing a well-grounded 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for a left hip disorder, is denied.




		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

